Being read, and Plea. CapP George Buckmaster was sworn. And the Court was adjourned untill further notice.
Having heard and fully Consider’d the within libel with the Plea of the Respondents and all the Allegations and proofs on both Sides, it Appears to me that the respondents were at the time Specified in s4 Libel owners of Thirteen Sixteenths of the sa Sloop Triton and therefore Subject to the payment of that proportion of the wages libell’d for which I find to be Justly due to the sa Roderick McLeod.
It is therefore Consider’d and Decreed that he the sa Roderick McLeod have and recover of the s4 Abraham Borden Gideon Cornell Gideon Wanton Junr and Benjamin Tucker: Eleven Pounds fourteen Shillings in Bills of Credit of the old Tenour. being their proportion as Afore s4 and that they the sa Respondents pay the Cost of this Court.
Wickham
[Admiralty Papers, VII, 145]